Case: 13-10136      Document: 00512705666         Page: 1    Date Filed: 07/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-10136                            July 21, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADOLFO MICHAEL SOSA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-99-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Adolfo Michael Sosa has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Sosa has filed a letter in response. The record is not sufficiently developed to
allow us to make a fair evaluation of Sosa’s claim of ineffective assistance of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10136    Document: 00512705666     Page: 2   Date Filed: 07/21/2014


                                 No. 13-10136

counsel; we therefore decline to consider the claim without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Sosa’s response.      We concur with counsel’s
assessment that Sosa’s appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2